                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                           Case No. 3:17cr49/MCR

KELVIN CARNELL GOLDEN
__________________________________________________________________

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.
R. Crim. P., and has entered a plea of guilty to Count I of the Indictment. After
cautioning and examining the Defendant under oath concerning each of the subjects
mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary,
and that the offense charged is supported by an independent basis in fact containing
each of the essential elements of such offense. I therefore recommend that the plea
of guilty be accepted and that the Defendant be adjudicated guilty and have sentence
imposed accordingly.



Dated: May 28, 2019             /s/ Elizabeth M. Timothy
                               ELIZABETH M. TIMOTHY
                               CHIEF UNITED STATES MAGISTRATE JUDGE
                                                                                     Page 2 of 2

                                           NOTICE

       Any objections to these proposed findings and recommendations must be filed within
  twenty four (24) hours after being served a copy thereof. Any different deadline that may
  appear on the electronic docket is for the court’s internal use only, and does not control. A
  copy of objections shall be served upon all other parties. Failure to object may limit the
  scope of appellate review of factual findings. See 28 U.S.C. § 636; United States v. Roberts,
  858 F.2d 698, 701 (11th Cir. 1988).




Case No. 3:17cr49/MCR
